DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of claims 1-14 and 16-20 in the reply filed on 10 February 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on 10 February 2021.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 






Claim Rejections - 35 USC § 112


Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 




(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



      
Such claim limitations are: (detection unit; training unit) in claim 1; (estimation unit; control unit) in claim 2; (switching unit; storage unit; training unit) in claim 4; (identification unit; storage unit; training unit) in claim 5; (identification unit; training unit) in claim 6; (training unit) in claim 7; (training unit) in claim 8; (training unit) in claim 9; (training unit) in claim 10; (training unit) in claim 11; (training unit) in claim 12; (training unit) in claim 13; (detection unit; training unit) in claim 14; (detection unit; acquisition unit; training unit) in claim 18; (detection unit; acquisition unit) in claim 19; (detection unit; acquisition unit) in claim 20

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
 (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010), reads as follows (see also MPEP 2111.01):

CLAIMS MUST BE GIVEN THEIR BROADEST REASONABLE INTERPRETATION
During patent examination, the pending claims must be “given their broadest reasonable
interpretation consistent with the specification.” >The Federal Circuit’s en banc decision
in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005)
expressly recognized that the USPTO employs the “broadest reasonable interpretation”
standard:
The Patent and Trademark Office (“PTO”) determines the scope of claims in patent
applications not solely on the basis of the claim language, but upon giving claims their
broadest reasonable construction “in light of the specification as it would be interpreted
by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d
1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004). Indeed, the rules of the PTO
require that application claims must “conform to the invention as set forth in the
remainder of the specification and the terms and phrases used in the claims must find
clear support or antecedent basis in the description so that the meaning of the terms in
the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1).
415 F.3d at 1316, 75 USPQ2d at 1329. See also< In re Hyatt, 211 F.3d 1367, 1372,
54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to
amend the claims during prosecution, and broad interpretation by the examiner reduces
the possibility that the claim, once issued, will be interpreted more broadly than is
justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA
1969) (Claim 9 was directed to a process of analyzing data generated by mass
spectrographic analysis of a gas. The process comprised selecting the data to be
analyzed by subjecting the data to a mathematical manipulation. The examiner made
rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner
explained that the claim was anticipated by a mental process augmented by pencil and
paper markings. The court agreed that the claim was not limited to using a machine to
carry out the process since the claim did not explicitly set forth the machine. The court
explained that “reading a claim in light of the specification, to thereby interpret limitations
explicitly recited in the claim, is a quite different thing from reading limitations of the
specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding
disclosed limitations which have no express basis in the claim.” The court found that
applicant was advocating the latter, i.e., the impermissible importation of subject matter
from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55,
44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not

manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies
to verbiage of the proposed claims the broadest reasonable meaning of the words in their
ordinary usage as they would be understood by one of ordinary skill in the art, taking into
account whatever enlightenment by way of definitions or otherwise that may be afforded
by the written description contained in applicant’s specification.”).
The broadest reasonable interpretation of the claims must also be consistent with the
interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353,
1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999) (The Board’s construction of the claim
limitation “restore hair growth” as requiring the hair to be returned to its original state was
held to be an incorrect interpretation of the limitation. The court held that, consistent with
applicant’s disclosure and the disclosure of three patents from analogous arts using the
same phrase to require only some increase in hair growth, one of ordinary skill would
construe “restore hair growth” to mean that the claimed method increases the amount of
hair grown on the scalp, but does not necessarily produce a full head of hair.).



       The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers both forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See the OG Notice of 23 February 2010 entitled "Subject Matter Eligibility of Computer Readable Media", 1351 OG 212. 
       When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). Since none of the clearly and unambiguously exclude propagating signals from the full scope of the claimed invention. Furthermore, because signals can be considered to "store" the values of the information being transmitted, at least during the transient period of the transmission, the term "storage" also fails to clearly and unambiguously exclude such signals from the claimed invention.




Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. 
        Claim 17 defines a storage medium embodying functional descriptive material (i.e., a computer program or computer executable code). However, the claim does not define a “non-transitory computer-readable storage medium or non-transitory computer-readable memory” and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some non-transitory computer-readable storage medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV). The scope of the presently claimed invention encompasses products that are not necessarily non-transitory computer readable, and thus NOT able to impart any functionality of the recited medium.  
               The examiner suggests amending the claim to embody the medium on “non-transitory computer-readable storage medium” or equivalent; assuming the specification does NOT define the computer readable storage medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory (refer to “note” below). 
Any amendment to the claim should be commensurate with its corresponding disclosure.

Note:
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter” Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).  Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as a “signal”, the as well as a non-statutory entity such as a “signal”, “carrier wave”, or “transmission medium”, the examiner suggests amending the claim to include the disclosed tangible non-transitory computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.  
Merely reciting functional descriptive material as residing on a “tangible” or other medium is not sufficient. If the scope of the claimed medium covers media other than “non-transitory computer readable” media, the claim remains non-statutory. The full scope of the claimed media (regardless of what words applicant chooses) should not fall outside that of a non-transitory computer readable medium.
















Allowable Subject Matter

Claims 1-14, 16 and 18-20 are allowed.
The closest applied Prior Art of record fails to disclose or reasonably suggest wherein a detection unit configured to detect a first operation for finalizing imaging and a second operation for interrupting imaging of the imaging apparatus in which the imaging setting has been made based on the information estimated by the trained model and a training unit configured to update a connection weight of the trained model through reinforcement learning by determining, when the first operation is detected by the detection unit, a positive reward, and when the second operation is detected by the detection unit, a negative reward for the information having been estimated when the first or second operation is detected by the detection unit.














                                                Prior Art of record

The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

            Martin et al. (USPN       10,768,628), recites, “Systems and methods are directed to object detection at various ranges for autonomous vehicles. In one example, a system includes a camera providing a first field of view; a machine-learned model that has been trained to generate object detection range estimates based at least in part on labeled training data representing image data having a second field of view different from the first field of view. The operations include obtaining image data from the camera. inputting the image data from the camera to the machine-learned model; obtaining a first range estimate as an output of the machine-learned model, wherein the first range estimate represents estimates for the second field of view; generating transformed range estimate by applying a range estimate transform to the first range estimate output from the machine-learned model and providing the transformed range estimate for use in controlling operation of an autonomous vehicle”.
            Kee et al. (USPAP       2019/0354,782), recites, “Systems, methods, tangible non-transitory computer-readable media, and devices for detecting objects are provided. For example, the disclosed technology can obtain a representation of sensor data associated with an environment surrounding a vehicle. Further, the sensor data can include sensor data points. A point classification and point property estimation can be determined for each of the sensor data points and a portion of the sensor data points can be clustered into an object instance based on the point classification and point property estimation for each of the sensor data points”.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.










 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Friday, March 5, 2021